DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,957,152 in view of US Patent Application Publication No. 2012/0184362 to Barclay. ‘152 does not explicitly claim a web-based player interface. However, such is taught by Barclay (0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Barclay with the claims of ‘152 so that players could also play games via a website.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,387,392 in view of US Patent Application Publication No. 2012/0184362 to Barclay. ‘392 does not explicitly claim a web-based player interface. However, such is taught by Barclay (0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Barclay with the claims of ‘392 so that players could also play games via a website.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-14, 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2012/0184362 to Barclay in view of US Patent Application Publication No. 2010/0298040 to Joshi.
	With regard to clam 1¸Barclay discloses a system comprising: a memory device (0063); and a processor configured to execute instructions stored in the memory device, which when executed by the processor (0089), cause the processor to at least: receive, from a player via a web-based player interface, data associated with at least one game (0022).
	Barclay does not appear to explicitly disclose a recommendation system. However, Joshi teaches a recommendation system that conveys data associated with at least one game previously played by the player (0028; 0031-0034; 0043, Fig. 4); generate, using at least the data received from the player, at least one game recommendation personalized for the player based on a determined strength of association between the at least one game previously played by the player and at least one other game (0025-0028, 0031-0036, 0043; figs. 3, 4); and provide, at least one game recommendation to the player (0025-0028, 0031-0036, 0043; figs. 3, 4).
	With regard to claim 2, Barclay discloses providing the web-based player interface to a web browser of the player (0022).
	With regard to claim 3, the combination of Barclay and Joshi disclose providing the at least one game recommendation to the player via the web-based player interface (Barclay at 0022; Joshi at 0025-0028, 0031-0036, 0043; figs. 3, 4).
	With regard to claim 4, Joshi teaches further cause the processor to at least generate, using at least the data received from the player, a list of game recommendations personalized for the player based on a plurality of determined strengths of association between the at least one game previously played by the player and a plurality of games included in the list of games (0025-0028, 0031-0036, 0043; figs. 3, 4).
	With regard to claim 5, the combination of Barclay and Joshi teaches cause the processor to at least provide the list of game recommendations to the player via the web-based player interface (Barclay at 0022; Joshi at 0025-0028, 0031-0036, 0043; figs. 3, 4).
	With regard to claim 6, Barclay discloses from the player via the web-based player interface, a request to share at least one of a game achievement or a game recommendation with a different player; and provide the at least one of the game achievement or the game recommendation to the different player (0078-0079).
	With regard to claim 7, Barclay discloses further cause the processor to provide the at least one of the game achievement or the game recommendation to a social media account of the different player (0078-0079).
	With regard to claim 8, the combination of Barclay and Joshi teaches that the web-based player interface includes an app stored on one of a smartphone or a tablet computing device of the player, and wherein the instruction, when executed, further cause the processor to provide the at least one game recommendation to the app (Barclay at 0056, wherein this is understood as to how a cell phone that can play casino games would work at the time; Joshi at 0025-0028, 0031-0036, 0043; figs. 3, 4).
	Claims 10-14, and 16-19 are mirror claims to claims 1-8 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Joshi with the disclosure of Barclay in order to provide other games that the player might be interested in playing and thus increase the time the player spends playing games and thus the revenue of the game maker.
Claims 8, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay in view of Joshi as applied to claims 1, 10, and 16 above, and further in view of US Patent Application Publication No. 2011/0250971 to van Os.
	If it is found that Barclay does not require an app, van Os explicitly teaches app stores on smartphones (0209). It would have been obvious to one of ordinary skill in the art at the time of the invention to have apps on smart phones as taught by van Os in order to allow users of cell phones in Joshi to have various applications on their phones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715